TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
        IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                       AT MURFREESBORO

SHAWN OGDEN,                                  ) Docket No. 2016-05-1093
        Employee,                             )
v.                                            )
                                              )
McMINNVILLE TOOL & DIE, INC.,                 ) State File No. 11323-2015
        Employer,                             )
And                                           )
                                              )
FEDERATED MUT. INS. CO.,                      ) Judge Dale Tipps
        Carrier.                              )


                        COMPENSATION HEARING ORDER


        This matter came before the undersigned Workers’ Compensation Judge on
November 2, 2017, for a Compensation Hearing. The central legal issue is whether Mr.
Ogden’s October 1, 2016 fall was a direct and natural result of his compensable injury or
whether it was the result of an independent, intervening cause. For the reasons set forth
below, the Court holds that Mr. Ogden established by a preponderance of the evidence
that his October 1 fall is compensable. Accordingly, the Court concludes Mr. Ogden is
entitled to medical benefits and permanent total disability benefits for the injuries arising
out of that fall.

                                     History of Claim

                                        Stipulations

       The parties stipulated to the following: Mr. Ogden suffered a compensable injury
to his right arm at McMinnville Tool & Die, Inc. (MTD) in February 2015. He
subsequently developed complex regional pain syndrome (CRPS) in the injured arm.
MTD accepted that condition as compensable and provided benefits. Dr. Jeffrey
Hazlewood assigned Mr. Ogden a 15% permanent impairment rating to the body as a
result of the February accident. MTD is responsible for providing future treatment for
the CRPS pursuant to Tennessee Code Annotated section 50-6-204.

                                             1
       Although MTD disputed the compensability of Mr. Ogden’s subsequent fall on
October 1, it has provided medical care from February 1, 2017, through the present,
including Mr. Ogden’s continuing inpatient treatment at the Shepard Center in Atlanta.
The parties agree there is a gap in medical benefits from October 1 through February 1,
but MTD stipulated that in the event the accident is determined to be compensable, it
would be responsible for paying for all related medical care under the Tennessee
Workers’ Compensation Medical Fee Schedule.

       MTD has paid all temporary disability benefits to which Mr. Odgen is entitled and
continues to pay weekly benefits at the stipulated compensation rate of $290.80.

     Finally, the parties agreed that, if the Court finds the October 1 accident
compensable, Mr. Ogden is permanently and totally disabled.

                                          Shawn Ogden

       Mr. Ogden submitted a written statement and testified at trial. 1 Because of the
severity of his CRPS, he elected to undergo implantation of a spinal cord stimulator. Dr.
Hung Yu surgically implanted this device in Mr. Ogden’s cervical spine on August 31,
2016. After a couple of weeks of recovery in his bed at home, Mr. Ogden began walking
around his house and doing some light chores, such as loading the dishwasher and
sweeping.

       On at least one occasion, Mr. Ogden’s right leg gave way while he was walking
inside his house, causing him to fall against the washing machine. He told his doctors he
was having some problems walking and requested a cane, which he never received. Mr.
Ogden was supposed to begin physical therapy, but had not yet begun it at the time of his
October 1 fall.

       While he recuperated, Mr. Ogden spent some part of each day in his garage where
he kept a chair and television. One reason for this was that he smoked cigarettes but did
not smoke in the house. Until October 1, he never had any difficulties navigating the
three stair steps into the garage, which he did several times per day. Mr. Ogden was
unable to use the railing when descending because it was on the same side as his injured
right hand.

      Mr. Ogden was home alone on the evening of October 1. He went about his
normal activities, including a few trips to the garage. As the evening progressed, Mr.
Ogden began suffering increased pain in his neck. It became so severe that he decided to

1
 Mr. Ogden participated in the hearing by telephone. Although the written statement was unsigned, the
parties stipulated to its admissibility.
                                                 2
call his girlfriend, Misty Gibson, to ask her to come home from work. He went to get his
cell phone from the garage.

        When Mr. Ogden got to the bottom step in the garage, his right leg gave way,
causing him to fall. He vehemently denied ever passing out or losing consciousness.
When Mr. Ogden fell, he landed on the step on his buttocks, and his head hit the wall
next to the steps. He crawled to get the phone and took it back into the house. Once
inside, Mr. Ogden tried to stand up but fell down again onto his backside. He managed to
get into a chair and call Ms. Gibson. She called 9-1-1 when she got home, and the EMTs
arrived soon after.

       Mr. Ogden told the EMTs that he fell and could not walk. He did not tell them he
passed out. They transported him to Unity Medical Center. He did not recall any
hospital personnel interviewing him, but they gave him medication and eventually sent
for a helicopter to transport him to Vanderbilt Medical Center. He told the aircrew he fell
but did not tell them he passed out or lost consciousness. Once Mr. Ogden arrived at
Vanderbilt, a neurosurgeon performed surgery to remove the spinal cord stimulator.

       On cross-examination, Mr. Ogden admitted he became more unstable on his feet
over time and his knee would sometimes “give out.” At the time he requested the cane
on September 9, these episodes occurred approximately once per week.

                                      Misty Gibson

        Misty Gibson lived with Mr. Ogden, accompanied him on his medical
appointments, and helped him comply with the doctors’ instructions and prescriptions.
Following the surgery, Mr. Ogden would move about the house, going to the sunroom to
let the dogs out or to the garage to smoke.

       On October 1, Mr. Ogden called and told Ms. Gibson he had fallen. When she got
home, Ms. Gibson found Mr. Ogden sitting in a chair and unable to hold his head up or
move his legs. When the EMTs arrived, Ms. Gibson heard Mr. Ogden tell them he had
not passed out or lost consciousness. After Mr. Ogden arrived at Unity Medical Center
Ms. Gibson described Mr. Ogden as “loopy” and “out of it,” perhaps because of the pain
medicine he received there.

                                     Tammy Lehman

       Tammy Lehman was Mr. Ogden’s Nurse Case Manager. She confirmed Mr.
Ogden complained of leg weakness and unsteadiness after the spinal cord stimulator and
requested a cane. Ms. Lehman was unaware of any specific physical limitations imposed
on Mr. Ogden by his doctors at the time of his fall.


                                            3
                                           Kristen Smith

        Kristen Smith was the flight nurse who took care of Mr. Ogden on his helicopter
flight to Vanderbilt. She took a history directly from Mr. Ogden and noted he “sustained
syncopal episodes x2 tonight at home in which he fell down a set of stairs . . . His family
states immediately after the fall, he regained consciousness but was paralyzed from the
waist down. Family and patient states this paralysis has never happened before tonight.”
Ms. Smith denied copying this information from another source and said she took this
history directly from Mr. Ogden and his girlfriend. She also testified Mr. Ogden was
alert and oriented when she talked to him.2

                                          Hung Yu, M.D.

       Dr. Yu performed Mr. Ogden’s spinal cord stimulator implant surgery and treated
him after his October 1 fall. She acknowledged Mr. Ogden’s cardiac history and said his
ongoing heart failure could prompt dizzy spells, shortness of breath, and difficulty with
motor skills. However, Dr. Yu stated in her affidavit, “there is no medical evidence
indicating a syncope episode contributed to [his] falls.” Instead, she wrote:

       It is my opinion Mr. Ogden’s falls of October 1, 2016, resulted from the
       transient expected post-operative weakness associated with the spinal cord
       stimulator surgery on or about August 31, 2016. It is more likely than not
       his current condition is related to his initial injury to his right upper
       extremity which arose during the course and scope of his employment with
       McMinnville Tool & Die.

Dr. Yu based this opinion on her discussions with Mr. Ogden, in which he adamantly
denied any loss of consciousness.

       On cross-examination, Dr. Yu testified she discussed the risks of spinal cord
stimulator surgery with Mr. Ogden before she performed the operation. Specifically, Mr.
Ogden should have been aware that the surgery could result in postoperative weakness in
his legs that, coupled with his heart condition, could put him at greater risk of falling.
Further, the implant in his neck could cause further damage if he were to fall. Dr. Yu
agreed with counsel’s statement that Mr. Ogden should have “taken appropriate
precautions of maneuvering from one place to another especially as it pertains to steps”
and that, if he failed to do so, “it was either imprudent, ill-advised or a neglect aspect.”
She further explained that this was “because we had also told him well before surgery
that [he] really should get – pay more attention to [his] heart care.”
2
  Vanderbilt’s emergency department records also mentioned syncope or loss of consciousness.
However, the parties stipulated during the hearing that the source of that information was Ms. Smith’s
notes, not Mr. Ogden. Vanderbilt emergency department simply “copied and pasted” its history from the
Life Flight records.
                                                  4
                                  Kimberly Terry, M.D.

       At MTD’s request to GENEX Services, Inc., Dr. Kimberly Terry performed a
Physician Advisor Review of some of Mr. Ogden’s medical records from August 31,
2016, through October 4, 2016. She concluded Mr. Ogden’s paralysis was the result of a
syncopal episode that was more likely than not “due to [his] underlying heart disease.”

                       Findings of Fact and Conclusions of Law

       The following legal principles govern this case. Mr. Ogden has the burden of
proof on all essential elements of his claim. Scott v. Integrity Staffing Solutions, 2015 TN
Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). “[A]t a compensation hearing
where the injured employee has arrived at a trial on the merits, the employee must
establish by a preponderance of the evidence that he or she is, in fact, entitled to the
requested benefits.” Willis v. All Staff, 2015 TN Wrk. Comp. App. Bd. LEXIS 42, at *18
(Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2017) (“[T]he employee
shall bear the burden of proving each and every element of the claim by a preponderance
of the evidence.”).

      The Appeals Board discussed subsequent injuries in Lee v. W. Plastics, 2016 TN
Wrk. Comp. App. Bd. LEXIS 53, at *6-7 (Oct. 20, 2016):

       In Tennessee, the general rule is that a “subsequent injury, whether in the
       form of an aggravation of the original injury or a new and distinct injury, is
       compensable if it is the ‘direct and natural result’ of a compensable injury.”
       Anderson v. Westfield Grp., 259 S.W.3d 690, 696 (Tenn. 2008). “The rule,
       commonly referred to as the direct and natural consequences rule, has been
       stated as: [w]hen the primary injury is shown to have arisen out of and in
       the course of employment, every natural consequence that flows from the
       injury likewise arises out of the employment.” Id. Therefore, “all the
       medical consequences and sequelae that flow from the primary injury are
       compensable.” Rogers v. Shaw, 813 S.W.2d 397, 400 (Tenn. 1991). “The
       rationale for the rule is that the original compensable injury is deemed the
       cause of the damage flowing from the subsequent injury-producing event.”
       Anderson, 259 S.W.3d at 697.

        Mr. Ogden asserted he is entitled to permanent total disability (PTD) benefits for
the injuries he suffered in his fall on October 1, 2016. He contended this fall was the
result of weakness in his leg caused by the recent insertion of the spinal cord stimulator.
Therefore, his paralysis is a direct and natural consequence of the original, compensable
injury.


                                             5
       MTD countered that Mr. Ogden is not entitled to PTD benefits because his fall
was not a natural progression of his original injury or its treatment. First, it argued Mr.
Ogden fell because he fainted or lost consciousness. Mr. Ogden’s paralysis is, therefore,
unrelated to his work accident because the most likely cause of this syncopal episode was
his pre-existing heart condition. MTD also contended Mr. Ogden’s use of the stairs was
negligent. This negligence constituted an independent, intervening cause that broke the
chain of causation between his work injury and his subsequent paralysis.

                                      Loss of Consciousness

      The medical records are somewhat contradictory as to whether Mr. Ogden fell
because he lost consciousness. Ms. Smith, the flight nurse, noted that he suffered two
syncopal episodes “in which he fell down a set of stairs.” The history at Unity Medical
Center characterized the incident as a “slip and fall” and noted Mr. Ogden had no CT
scan of his head “because he had no LOC.” His cardiology consult notes taken at
Vanderbilt the day after his fall state, “At no time did he lose consciousness or have
presyncope.”

       Medical records and the histories they contain are rarely perfect, and it can be
difficult to resolve conflicting records. Ms. Smith’s records were detailed and
professional, but they were not faultless. For instance, she noted that Mr. Ogden fell
down a flight of stairs, which is not accurate, as the parties agreed that he was on the
bottom of three steps when he fell. Some of her notations of the medications he received
at Unity were also incorrect. Ms. Smith also noted Mr. Ogden had received
Hydromorphone at Unity and agreed it could have affected his responsiveness.
Presumably, her notation of syncope could be a documentation error or a
miscommunication from Mr. Ogden caused by his medications or stress. This seems
especially likely in view of the fact that neither the EMTs nor the first emergency room
documented any loss of consciousness.

       Perhaps more importantly, Mr. Ogden’s own testimony is persuasive. He
consistently and convincingly testified that he never lost consciousness. Although the
Court could not observe Mr. Ogden while he testified by telephone, it listened carefully
to his testimony and found him steady, forthcoming, reasonable, and honest, which
characteristics, according to the Tennessee Supreme Court, are indicia of reliability. See
Kelly v. Kelly, 445 S.W.3d 685, 694-695 (Tenn. 2014). On the whole, the evidence fails
to support MTD’s claim that Mr. Ogden fell because of a loss of consciousness.3



3
  MTD contended Mr. Ogden’s heart condition caused him to pass out, and it submitted numerous
medical records establishing his history of coronary heart disease and quadruple bypass surgery. In view
of the Court’s determination that Mr. Ogden did not fall because of a loss of consciousness, it will not
summarize or discuss those records.
                                                   6
                              Independent Intervening Cause

       “However firmly implanted the principle may be that a subsequent injury is
deemed to arise out of the employment if it flows from a compensable injury, the rule has
a limit. That limit hinges on whether the subsequent injury is the result of independent
intervening causes, such as the employee’s own conduct.” Bolden v. Lowe’s Home
Centers, Inc., 2017 TN Wrk. Comp. App. Bd., LEXIS 28 at *7-8 (Apr. 21, 2017) (citing
Anderson, 259 S.W.3d at 697). In order for an employee’s actions to constitute an
independent, intervening incident sufficient to break the chain of causation, there must be
negligent, reckless, or intentional conduct on the part of the employee. For purposes of
the intervening cause principle, an employee acts negligently when he fails to exercise
reasonable care under the circumstances. Id.

       MTD contended Mr. Ogden should not have been using the stairs alone or without
the use of the handrail. It cited Dr. Yu’s testimony that Mr. Ogden should have been
aware of the possibility of postoperative weakness in his legs and should have “taken
appropriate precautions of maneuvering from one place to another especially as it
pertains to steps.” MTD relied on Dr. Yu’s agreement with its attorney that, if Mr.
Ogden failed to take these appropriate precautions, “it was either imprudent, ill-advised
or a neglect aspect.”

       MTD’s reliance on this testimony overlooks the fact that Dr. Yu went on to say
that Mr. Ogden’s failure to take these precautions was imprudent “because we had also
told him well before surgery that [he] really should get – pay more attention to [his] heart
care.” This raises the question of whether Dr. Yu’s real concern was postoperative
weakness or whether it was the possibility of a fall caused by other issues arising from
Mr. Ogden’s cardiac problems. Further, Dr. Yu testified that Mr. Ogden was supposed to
be active and walk at the time of his fall in order to avoid muscle atrophy. She said he
had no specific instructions about using or not using stairs because “we do have to leave
some things to people’s common sense.”

       A review of the cases the parties cited shows there is no bright-line test, and this
issue is dependent on the facts of each case. MTD primarily relied on Bolden. Mr.
Bolden suffered an aggravation of his compensable ankle injury while “pushing off” from
rock to rock as he crossed a stream on a hike. The Appeals Board agreed with the trial
court’s finding that Mr. Bolden’s need for additional treatment was not a direct and
natural consequence of his work injury. The Board noted his activities did not violate
any medical restrictions but found that he “nonetheless voluntarily engaged in non-work-
related physical activities that presented a substantial risk to his healing left ankle.” Id.
(Emphasis added.)

      The case of Carpenter v. Lear-Siegler Seating Corp., No. 03501-9201-CV-5, 1993
Tenn. LEXIS 67 (Tenn. 1993) yielded a different result. Ms. Carpenter fell down some

                                             7
stairs because of an unpredictable sudden numbness to her left leg that had occurred
periodically since sustaining her back injury several months earlier. The Supreme Court
upheld the trial court’s finding that Ms. Carpenter’s stairway fall and the resulting
injuries were the natural and proximate consequence of the prior back injury.

       Carpenter is more closely analogous to Mr. Ogden’s situation. He was not
engaged in some sort of unusual or strenuous activity but was merely moving about his
home. This is distinguishable from Bolden, where the Board found the employee’s
actions constituted a substantial risk to his healing ankle. The inquiry then, is not
whether Mr. Ogden’s use of the steps constituted any risk at all, but whether it was a
substantial risk. Admittedly, Mr. Ogden had already had some instances of problems
with his leg, but so had the employee in Carpenter. The primary difference between the
two situations was the timing of the fall. Ms. Carpenter’s fall occurred several months
after her underlying injury, while Mr. Ogden fell one month after his surgery. The
question then, is whether it was unreasonable for Mr. Ogden to navigate the stairs into his
garage at that time.4

        The Court finds that Mr. Ogden’s actions did not constitute negligent, reckless, or
intentional conduct. He was under no specific medical restrictions barring him from
using the steps, but instead his medical providers encouraged him to walk and be as
active as possible. In other words, Mr. Ogden was to use his best judgment as to which
activities he felt he could perform safely and comfortably. He felt that going to the
garage to retrieve his phone was reasonable, based on his mobility at the time of the
accident, the fact that he had safely navigated the steps several times per day for several
weeks since his surgery, and the somewhat pressing need to get the phone to call Ms.
Gibson for help. Although using the steps presented some obvious risk, especially when
Mr. Ogden could not use the railing, the Court cannot find that risk was unreasonable
under the circumstances or that he was negligent in the way he evaluated the situation.

       Even if the Court found Mr. Ogden’s use of the steps negligent, that negligence
would not necessarily constitute an independent, intervening cause of his injuries. That
finding would require evidence that using the steps caused Mr. Ogden’s fall or caused
additional injuries.

       MTD submitted no evidence that the steps caused Mr. Ogden to fall. Instead,
other than the loss-of-consciousness argument, the only evidence regarding the cause of
the accident is Mr. Ogden’s testimony that he fell because his leg gave way. This was the
result of postoperative weakness, not his use of the steps, as evidenced by the fact that
Mr. Ogden’s leg gave way on other occasions.
4
  Dr. Yu’s testimony regarding what Mr. Ogden knew about the possibility of postoperative weakness in
his legs is relevant to this inquiry. However, to the extent her testimony about whether his actions were
“imprudent, ill-advised or a neglect aspect” may constitute a legal opinion on the question of negligence,
the Court finds no foundation to suggest she is qualified to make that determination.
                                                    8
        Regarding the mechanism of Mr. Ogden’s injuries, the Court notes that, unlike the
employee in Carpenter, Mr. Ogden did not fall down a flight of stairs. He did not even
fall off the steps he was using. Instead, he was on the last step before reaching the floor
when his leg gave way. When Mr. Ogden fell, he landed on the step on his buttocks, and
his head hit the wall next to the steps. No evidence suggests that the location of the fall
actually caused the injury to Mr. Ogden’s neck. Would the same injury have occurred if
he had fallen after reaching the garage floor or if he had fallen against the washing
machine in the hallway again? The Court cannot simply assume a causal connection
between the injury and falling on the bottom step.

       Without any proof the steps caused Mr. Ogden’s leg to buckle or caused additional
injuries in his fall, the Court cannot find his use of the steps to be an intervening cause of
his injuries. Instead, it must credit Dr. Yu’s opinion that, “his falls of October 1, 2016,
resulted from the transient expected post-operative weakness associated with the spinal
cord stimulator surgery on or about August 31, 2016.”5 This conclusion is supported by
other proof, such as prior complaints of leg weakness, the request for a cane, and credible
testimony from Mr. Ogden and Ms. Gibson.

        For these reasons, the Court finds that Mr. Odgen met his burden of proving that
his fall of October 1 was a direct and natural consequence of his original, compensable
injury. Thus, the injuries Mr. Ogden suffered in that fall arose primarily out of his
employment with MTD.

       Per the parties’ stipulation, this finding means that Mr. Ogden is permanently and
totally disabled under the Workers’ Compensation Law. He is, therefore, entitled to
weekly benefits from July 15, 2017, the day after MMI,6 “until [he] is, by age, eligible for
full benefits in the Old Age Insurance Benefit Program under the Social Security Act.”
See Tenn. Code Ann. § 50-6-207(4)(A)(i).

      Before the Court can award an attorney fee in excess of $10,000.00, Tennessee
Code Annotated section 50-6-226(a)(2)(C) requires specific findings of the factors in
Tennessee Supreme Court Rule 8, Rule of Professional Conduct 1.5, which include:

              (1) the time and labor required, the novelty and difficulty of the
       questions involved, and the skill requisite to perform the legal service
       properly;

5
 The Court finds Dr. Terry’s contrary opinion unpersuasive because she based it on the assumption that
Mr. Ogden suffered a syncopal episode.
6
  “Permanent disability benefits, whether total or partial, begin accruing on the date that the employee
attains maximum medical improvement.” Smith v. U.S. Pipe & Foundry Co., 14 S.W.3d 739, 745 (Tenn.
2000).
                                                   9
              (2) the likelihood, if apparent to the client, that the acceptance of the
      particular employment will preclude other employment by the lawyer;
              (3) the fee customarily charged in the locality for similar legal
      services;
              (4) the amount involved and the results obtained;
              (5) the time limitations imposed by the client or by the
      circumstances;
              (6) the nature and length of the professional relationship with the
      client;
              (7) the experience, reputation, and ability of the lawyer or lawyers
      performing the services;
              (8) whether the fee is fixed or contingent;
              (9) prior advertisements or statements by the lawyer with respect to
      the fees the lawyer charges; and
              (10) whether the fee agreement is in writing.

       The Court finds this case required significant time and expertise on the part of Mr.
Ogden’s counsel. A fee of twenty percent is both statutorily-authorized and customary in
cases brought before this Court. Further, the amount is appropriate for successfully
shepherding a complicated case through litigation, including detailed medical proof, as
well as successfully negotiating temporary resumption of benefits after MTD denied the
claim. All the applicable factors, including the experience and ability of Mr. Ogden’s
attorney, militate in favor of the requested fee. Therefore, under Tennessee Code
Annotated section 50-6-207(4)(A)(ii)(a) and section 50-6-207(4)(A)(iii), the Court
commutes twenty percent of the first 450 weeks of permanent total disability benefits, or
$26,172.00, for Mr. Ogden’s attorney’s fee.

      Additionally, Tennessee Code Annotated section 50-6-207(4)(A)(ii)(c) provides:

      After the total amount of the commuted lump sum is determined, the
      amount of the weekly disability benefit shall be recalculated to distribute
      the total remaining permanent total benefits in equal weekly installments
      beginning with the date of entry of the order and terminating on the date the
      employee’s disability benefits terminate pursuant to subdivision (4)(A)(i).

       Mr. Ogden will be eligible for full benefits in the Old Age Insurance Benefit
Program on February 8, 2038. The period of July 14, 2017, to February 8, 2038, totals
1,073.43 weeks, which at the agreed compensation rate of $290.80 would total PTD
benefits of $312,153.44. Reducing that amount by the attorney fee of $26,172.00 yields
an adjusted total benefit of $285,981.44, which divided by 1,073.43 weeks equals an
adjusted weekly compensation rate of $266.42. MTD shall pay Mr. Ogden’s PTD
disability benefits at this rate.


                                             10
IT IS, THEREFORE, ORDERED as follows:

 1. MTD shall fulfill its statutory obligations for the provision of medical benefits in
    Tennessee Code Annotated section 50-6-204. This includes payment of any past
    medical expenses that are causally-related to the February 13, 2015, and October
    1, 2016 injuries. Mr. Ogden or the medical providers shall furnish medical bills to
    MTD or its workers’ compensation carrier.

 2. MTD shall continue to provide Mr. Ogden with medical treatment made
    reasonably necessary by the February 13, 2015, and October 1, 2016 injuries in
    accordance with Tennessee Code Annotated section 50-6-204.

 3. MTD shall pay Mr. Ogden permanent total disability benefits at the rate of
    $266.42 per week until he is eligible for full benefits under the Social Security Old
    Age Insurance Benefit Program.

 4. MTD shall pay Mr. Ogden a lump sum of $26,172.00, which his attorney is
    entitled to recover as a fee of twenty percent of his first 450 weeks of permanent
    total disability.

 5. Costs of $150.00 are assessed against MTD under Tennessee Compilation Rules
    and Regulations 0800-02-21-.07, to be paid within five days of this Order
    becoming final. Absent an appeal of this order, the order shall become final thirty
    days after issuance.

 6. MTD shall prepare and file a statistical data form within ten business days of the
    date of this Order, pursuant to Tennessee Code Annotated section 50-6-244.

                  ENTERED THE 21st OF NOVEMBER, 2017



                                _____________________________________
                                Judge Dale Tipps
                                Court of Workers’ Compensation Claims




                                          11
                                       APPENDIX

Exhibits:

   1.   Indexed Medical Records
   2.   Transcript of Dr. Hung Yu’s deposition
   3.   Transcript of Shawn Ogden’s deposition
   4.   Photograph of surgical scar
   5.   Written statement of Shawn Ogden
   6.   Photographs of garage steps
   7.   Photograph of Shawn Ogden

Technical Record:

   1.   Petition for Benefit Determination
   2.   Post-Discovery Dispute Certification Notice
   3.   Parties’ Exhibit and Witness Lists
   4.   Parties’ Pre-Compensation Hearing Statement
   5.   Parties’ Pretrial and Supplemental Briefs

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Order was sent to the following
   recipients by the following methods of service on the 21st day of November, 2017.

 Name                      Certified    Via       Service sent to:
                            Mail       Email
 John Drake                             X         John.attorneymurfreesboro@gmail.com

 Brett Burrow                            X        bburrow@burrowlee.com



                                             ____________________________________
                                                PENNY SHRUM, COURT CLERK
                                                       wc.courtclerk@tn.gov




                                             12